ADVISORS SERIES TRUST c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, Wisconsin 53202 April 4, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 PIA BBB Bond Fund (S000005064) PIA MBS Bond Fund (S000005067) PIA High Yield Fund (S000029824) PIA High Yield (MACS) Fund (S000029825) PIA Short-Term Securities Fund (S000005065) PIA Moderate Duration Bond Fund (S000005066) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, PIA BBB Bond Fund, PIA MBS Bond Fund, PIA High Yield Fund, PIA High Yield (MACS) Fund, PIA Short-Term Securities Fund and PIA Moderate Duration Bond Fund (the “Funds”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated March 30, 2013, and filed electronically as Post-Effective Amendment No.496 to the Trust’s Registration Statement on FormN-1A on March 27, 2013. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. Bancorp Fund Services, LLC
